    Case: 4:17-cr-00131-DMB-JMV Doc #: 123 Filed: 04/25/19 1 of 3 PageID #: 522



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA                      )
                                              )     Criminal No. 4:17-CR-131-DMB-JMV
       v.                                     )
                                              )       4:17-CR-131-DMB-JMV-1 (Nelson)
SCOTT E. NELSON, CHARLINE                     )    4:17-CR-131-DMB-JMV-2 (C. Brandon)
BRANDON, WENDELL BRANDON                      )    4:17-CR-131-DMB-JMV-3 (W. Brandon)
and ANNETTE LOFTON                            )       4:17-CR-131-DMB-JMV-4 (Lofton)
                                              )


                           JOINT MOTION FOR CONTINUANCE

       COME NOW THE Defendant, Scott E. Nelson, by and through his undersigned attorney,

and the United States of America, by and through the United States Attorney, and move the Court for

a continuance of the above-styled and numbered cause, and in support thereof would show as follows:

       1.      That this matter is currently set for trial on June 10, 2019, before the Honorable

Debra M. Brown, United States District Judge for the Northern District of Mississippi.

       2.      The parties anticipate that this trial will take approximately three weeks, if not

longer, to complete.

       3.      The Movants herein believe that it would be in the best interest of both Defendant

herein, Scott E. Nelson, and the United States of America that this matter be moved to a later date

to allow for a complete presentation of all of the relevant evidence herein.

       4.      In light of the above, Movants herein pray that this matter be continued to a date

both convenient with the Court and the parties herein.

       5.      The Movants herein further request that the subpoenas previously issued for the

June 10, 2019 trial date in the above-styled and numbered cause be held over by the Court for the
    Case: 4:17-cr-00131-DMB-JMV Doc #: 123 Filed: 04/25/19 2 of 3 PageID #: 523



new trial setting without the necessity of either the Defendant or the Government being required

to reissue said subpoenas.

       Respectfully submitted, this, the 25th day of April, 2019.


/s/ Clayton A. Dabbs                                  /s/ Philip Mansour, Jr.
Clayton A. Dabbs, Esq.                                Philip Mansour, Jr.
Assistant United States Attorney                      MANSOUR & ADAMS
Mississippi Bar No. 101537                            143 North Edison Street
900 Jefferson Avenue                                  P. O. Box 1406
Oxford, MS 38655                                      Greenville, MS 38702-1406
Phone: (662) 234-3351                                 Phone: (662) 378-2244
Fax:      (662) 234-0657                              Fax:       (662) 378-2246
Email: clay.dabbs@usdoj.gov                           Email: phil@mansouradams.com
                                                      Attorney for Defendant, Scott E. Nelson


                                       Certificate of Service

       I hereby certify that on April 25, 2019, I electronically filed the foregoing with the Clerk of
the Court using the ECF system which sent notification of such filing to the following:

       Clayton A. Dabbs, Esq.
       clay.dabbs@usdoj.gov
       Robert J. Mims, Esq.
       robert.mims@usdoj.gov
       Kimberly Hampton, Esq.
       kimberly.hampton@usdoj.gov
       Assistant United States Attorneys

       Christopher N. Bailey, Esq.
       cbailey@jlpalaw.com
       Jamie F. Jacks, Esq.
       jjacks@jlpalaw.com
       Arnold U. Luciano, Esq.
       aluciano@jlpalaw.com
       Gaines S. Dyer, Esq.
       gsdyer@suddenlinkmail.com
       John H. Daniels, III, Esq.
       jhdiii@suddenlinkmail.com

       J. Peirce Beach, Esq.
       jpbeach@outlook.com
       Attorneys for Charline Brandon


                                                  2
Case: 4:17-cr-00131-DMB-JMV Doc #: 123 Filed: 04/25/19 3 of 3 PageID #: 524



  Edward J. Bogen, Jr., Esq.
  joshbogen@aol.com
  Attorney for Wendell Brandon

  Whitman D. Mounger, Esq.
  lizmounger@att.net
  Attorney for Annette Lofton

                                  /s/ Philip Mansour, Jr.
                                  Philip Mansour, Jr.




                                     3
